.•> **




 A)ajtLS_i%^3o^t

—/jzioa& C^*m{
         ,          dl CsiLvhsjuk Hpp&0&'



  b>e<tvi C4zsif(i

                                                                      2%Mttf£s_
          ^MAWLaT CuU/iJU^ &fl JcAy; p/<?jCUfis


                                         ^^^^!^^^^aH^a
                                        flsdf lbtj£<l&55 SfUOAseft
                                        ftrntuUlUTiL-Tlfirt

          IS^L^^^pqXo/ll*u3 ^u4ccj^ &jftfi*s sxddsyu^ cA^ji^J^
          {jfyMsnASAjUL^Llum 1*1 {#1^                    % -fl/JL (& C&u4^



                                                     RECEiVFD IM
                                              COURT OF CRIMINAL APPEALS

                                                     JAN 07 2015

                                                  ^belAcosta^Clerk-